Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II (Figures 9-15) in the reply filed on 1/29/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6-7, 12-16, 19, 23, 25, 27-28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Morelli et al., US 2013/0221150 A1.
Regarding claims 1, 14, 19, 25, 30-31, Morelli ‘150 teach a method of using the apparatus, as shown figures 1-28.  Morelli ‘150 discloses engaging the ends of the winding core with an automatic continuous peripheral winding machine 2 for producing logs Li of web material N around winding cores A, comprising: a first winding cradle formed between a first winding roller 1, a second winding roller 3 (a movable axis 3A, claim 16) and a third winding roller 7 (a movable axis 7A, claim 15), the first winding roller 1 and the second winding roller defining a nip 5 through which the winding cores A with the web material N being wound there around pass; a second winding cradle formed between the first winding roller 1, the second winding roller 3 and a fourth roller 21 (a movable axis 21A, claim 15), the third winding roller 7 being placed upstream of the nip 5 and the fourth winding roller 21 being placed downstream of the nip 5, with respect to the direction of feed of the winding cores A through the nip; a rolling surface 19A extending around the fourth winding roller 21 (rather than the first winding roller), and defining a winding core feed channel 31, between the rolling surface 19A and the fourth winding roller 21 (rather than the first winding roller and smaller in diameter, claim 23), the rolling surface 19A being configured and arranged with respect to the fourth winding roller 21 (rather than the first winding roller) such that the winding cores A are fed by rolling in contact with the rolling surface 19A and with the web material N entrained around the fourth winding roller 21 (rather than the first winding roller), wherein a winding cores feed path (31 to L1 location and off the ramp surface) extends 
	As stated above, Morelli ‘150 discloses the claimed invention except for placing the feed channel at the first winding roller (i.e., Morelli ‘150 uses the fourth roller near the feed channel and smaller in diameter).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the fourth roller such that the first roller are arranged with respect to the core feeding channel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Claims 4-5, 8-11, 17, 21-22, 24, 26, 29, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Morelli et al., US 2013/0221150 A1, in view of Gelli et al., US 2007/0176039 A1.
	As stated above, Morelli ‘150 shows a severing member using jet of air nozzles to sever the web material rather than pinching against the roller and engaging the ends of the winding core.
	Gelli ‘039 discloses the concept of using a pair of centers 61 to engage with a winding core and motor driven 83 (claims 21-22, 32-33, see figures 3A-5), a severing member 35 to pinch against the first winding roller 11 (a fixed axis, claims 17, 26, 29) to sever the web material and into a winding feed channel 37 (claims 8-9) to the third winding roller 17 (claims 10-11), and a second roller 13 that is movable to facilitate a log passage (claim 24), see figures 1-5.
.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
2/10/21
/SANG K KIM/           Primary Examiner, Art Unit 3654